          Case 3:18-cv-01230-JCH Document 43 Filed 05/06/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


YALE NEW HAVEN HOSPITAL,

       Plaintiff

V.                                                                  3:18-CV-01230-JCH

ALEX M. AZAR II, Secretary,
United States Department of Health
and Human Services,

       Defendant
                                          JUDGMENT


       This matter came on for consideration on the defendant’s motion (document 38)

and defendant’s cross-motion for summary judgment (document 37) before the

Honorable Janet C. Hall, United States District Judge. The Court reviewed all papers

filed in conjunction with the motions and on May 6, 2020, entered a ruling denying the

defendant’s relief and granting the plaintiff’s. It is therefore;

       ORDERED, ADJUDGED, and DECREED that judgment is entered remanding the

case to the Secretary for further action consistent with the ruling.

       Dated at New Haven, Connecticut, this 6th day of May 2020.



                                                            Robin D. Tabora, Clerk

                                                            By: /s/ Julia Reis
                                                            Deputy Clerk




EOD: 5/6/2020
